SAYRE, J.—
(dissenting in part). — In determining whether this court should assume jurisdiction of this case, it becomes necessary to inquire into the nature and extent of this court’s supremacy under the Constitution and laws as related to the Court of Appeals.
Section 140 of the Constitution reads as follows: “Except in cases otherwise directed in this Constitution, the Supreme. Court shall have appellate jurisdiction only, which shall be coextensive with the state, under such restrictions and regulations, not repugnant *643to this Constitution, as may from time to time be prescribed by law, except where jurisdiction over appeals is vested in some inferior court, and made final therein; provided, that, the Supreme Court shall have power to issue writs of injunction, habeas corpus, quo warranto, and such other remedial and original writs as may be necessary to give it a general superintendence and control of inferior jurisdictions.” The act of March 9, 1911, creating the Court of Appeals (Gen. Acts 1911, p. 96), provides that: “Said court, except as to actions involving the title to or possession of lands and except as herein otherwise provided, shall have final appellate jurisdiction, coextensive with the state, of all suits at laAv Avhere the amount involved, exclusive of interest and costs, does not exceed the sum of one thousand dollars, of all misdemeanors,” etc. Section 2. Section 10 of the act is in this language: “The decisions of the Supreme Court shall govern the holdings and the decisions of the Court of Appeals, and the decisions and proceeding’s of such Court of Appeals shall be subject to the general superintendence and control of the Supreme Court as provided by section 140 of the Constitution of the state.” The Avoids “except as herein otherAvise provided,” Avhere they occur in section 2 of the act, refer to certain cases in which the act, and the amendment of April 18, 1911 (Gen. Acts, p. 449), make proAdsion for the certification of causes, and in some instances specific questions, by the Court of Appeals to the Supreme Court for decision. Such provision is made for cases in Avliich the constitutional validity of statutes is involved, in Avhich cases also provision is made for a Avrit of error from the Supreme Court to the Court of Appeals under some circumstances, for cases in Avhich the judges of the Court of Appeals may be in disagreement, and for cases in whioh tAvo or more *644of the judges of that court are disqualified. Such exceptional provisions do not affect the case in hand nor the general question involved. The act confers final appellate jurisdiction upon the Court of Appeals in pursuance of the authority of the Constitution, so that, in reaching a conclusion as to the true intent and meaning of the Supreme Court’s supremacy in the ordinary case of which the Court of Appeals has jurisdiction, we need only to consult the language and history of the quoted section of the Constitution. And here it is proper to note that we have examined the Constitutions of all the states as they stood down to the year 1894, and have found that, while in many instances they provide that courts of last resort shall have appellate jurisdiction only, and recognize the clear distinction between appellate jurisdiction and superintending control by proceeding further to confer such control over inferior courts, being to this extent in full substantial accord with our present Constitution and all its predecessors, none of them contain authority for the erection of an inferior court with final appellate jurisdiction, so that the provision here under inquiry is peculiar to- the fundamental law of this state, and the decisions from other states' touching the validity and effect of statutes creating intermediate courts -of appeal, for such they are in those jurisdictions, though shedding interesting side lights upon the question at issue, are not of controlling valúe as precedents.
Section 140 of the Constitution of 1901 employs language identical with that employed in the corresponding section of the Constitution of 1.875, save that the words, “except where jurisdiction over appeals is vested in some inferior court, and made final therein,” have been intercalated, and all previous Constitutions contained a provision identical with that of 1875, except *645that in the earlier instruments mandamus was included among the writs specifically named as those by means of which the Supreme Court’s power of superintendence and control ivas to be exercised. But to this omission •no importance can be attached on the present inquiry; the idea behind it probably being that mandamus ivas more appropriately left to fall among remedial and original writs not specifically named — a mere matter of arrangement. The language which authorized the creation of the Court of Appeals as a court of appellate jurisdiction, and which appeared for the first time in the Constitution of 1901, expressly assigns to that' court a place among inferior courts. “Inferior,” as applied to courts, has several meanings. In one sense all courts from which an appeal or writ of error lies are inferior in relation to the court before which their judgments may be carried, and by which they may be reviewed, annulled, or affirmed. — Nugent v. State, 18 Ala. 521. But that is not the sense in which the Court of Appeals is inferior to the Supreme Court, for the use of the word “final” in describing the jurisdiction which might be conferred upon that court plainly and definitely excludes an interpretation of the intercalated words which would authorize the Supreme Court to assume revisory appellate jurisdiction of cases which have been decided by the Court of Appeals. That the jurisdiction and decisions of the Court of Appeals are final is determined by the language of the act, and it is entirely clear that they are intended to be final in the sense that no appeal, writ of error, or other appellate writ can be taken. There can be no plausible contention that the word “final” in the act means anything different from the same word in the Constitution. The Constitution at the point in question deals with appellate jurisdiction — nothing else. In that connection *646“final” could only be appropriately used as distinguished from “appealable.” In this state the extreme doctrine that the Legislature has all power not prohibited to it by the Constitution has always prevailed. Under no previous Constitution has there ever been any obstacle in the way of the creation of intermediate courts of appeal. In many of the states having constitutional provisions in every substantial particular identical with ours Courts of Appeal inferior to the Supreme Courts of those states have been created; and the questions treated in the cases from those jurisdictions have arisen in regard to how far the Legislature might go in the creation of such courts and in giving them final jurisdiction without trenching upon the supreme appellate poAver of the courts placed by their Constitutions at the head of their judicial system. The reported cases show that these questions have led to great embarrassment, Avell known to the framers of our Constitution of 1901, and they, appreciating the necessity of relief to the Supreme Court, and that a Court of Appeals of merely intermediate jurisdiction would incumber rather than relieve the system, provided that the Legislature might curtail the number of cases seeking the Supreme Court by diverting some of them to an inferior court of appeals whose dispositions might be final. That Avas a Avise solution of the difficulties of the situation, and all the significance, wisdom, and effect of the innovation is to be found in the Avord “final.”
Again, courts are said to be inferior, as distinguished from courts of constitutional origin, in that they owe their existence to statutory enactments. In Perkins v Corbin, 45 Ala. 103, 6 Am. Rep. 698, it Avas said: “There are other courts, called, in the Constitution ‘inferior courts of laAV and equity,’ Avhich ‘the General Assembly *647may from time to time establish.’ These latter courts derive their existence from legislative enactment. They are the creatures of the law-making power of the state.” And in State ex rel. Winter v. Sayre, 118 Ala. 1, 24 South. 89, decided in 1897, this court, after referring to another principle held in Perkins v. Corbin, said: “That which is now of the more importance is the explicit affirmation by the court of the plentitude of legislative power in the creation and abolition of inferior courts, and the exposition of the distinction between' such courts and the permanent continuing courts of the Constitution.” In this sense the Court of Appeals is inferior to circuit, chancery, and probate courts, as well as to the Supreme Court, and this although appeals may be taken to it from the circuit courts. Since then no appeal will lie from the Court of Appeals, organized with jurisdiction coextensive with the constitutional authority in such case, and, since there is. a large part of the supreme judicial power of the state which may not be exercised by Avrits of appeal, the conclusion seems clear that the Court of Appeals is inferior to the Supreme Court, not only for the reason that its jurisdiction is statutory and limited, but that the Supreme Court must exercise superintending- control over it in common Avith all other inferior courts.
But the power and duty of the Supreme Court to revise the decisions of the Court of Appeals are supposed to be conferred and enjoined by the proviso of section 140 which has been common to all our Constitutions. The language of the proviso goes no further than to confer “a general superintendence and control of inferior jurisdictions.” But the argument for review, apart from some considerations of policy and convenience Avhich are suggested, proceeds thus: That prior to the Constitution of 1901 this court uniformly held *648that the proviso did not confer original jurisdiction,, but that the power specified therein, was revisory though exercised through the instrumentality of original remedial writs; that the Supreme Court must continue in the exercise of such revisory jurisdiction over the Court of Appeals among other inferior courts, for otherwise the Constitution has made it possible for the Legislature to deprive the Supreme Court of all power- and authority to decide substantive principles of law by which the political, personal, and property rights of the people of this state are to be affected, controlled, and regulated, and thus this court may, by future legislative-enactments, be reduced to the status of a mere police guard, so to speak, standing on the jurisdictional confines of the lower courts, with no power except to keep-those courts within the bounds of their jurisdiction, and. that an appellate court which has been reduced to such poverty of jurisdiction could no longer be supreme, as. the Constitution contemplates this court shall be.
In determining the question at hand, we are not. concerned about what the framers of the Constitution-ought to have done so much as we are about what they have done. -In them Avas invested an unlimited poAver of proposal, and, in the ratification of the instrument proposed, the people of the state exercised an inherent sovereign poAver subject only to the Constitution of the United States. What, then, have they done? Putting aside restrictions and regulations to be prescribed by the Legislature from time to time, as comprehending those reasonable regulations and restrictions of the, time and manner in Avhich the right of appeal may be exercised, and not as conferring power to deny the right itself, and eliminating the cases in which original jurisdiction is expressly conferred upon the Supreme Court, as Avithout importance in this connection, the *649Constitution of 1875, in common with antecedent statements of the fundamental law, used language which meant this: The Supreme Court shall exercise its supreme judicial power in all cases arising in any of the courts of this state, hut this power shall he exercised by appeal only; provided, that the Supreme Court may issue such original remedial writs as may be necessary to give it a general superintendence and control of inferior jurisdictions. This provision at its outset conferred upon the Supreme Court appellate jurisdiction of all cases arising in all the courts of this state. Nothing further was needed in the way of conferring a revisory jurisdiction the most comprehensive possible. But cases might arise, and frequent cases have arisen, in which the ends of complete justice, and the fundamental principle of American law and the system from which it is largely derived, that no one shall be finally divested of his liberty or his property by the judgment of a single individual or tribunal (2 Andrews’ American Law, § 796), required the exercise of a supreme jurisdiction, not only appellate or revisory, but supervisory, a jurisdiction which might resort, not only to the customary writs of appellate procedure, btut to original and remedial writs, as where, for example, inferior courts usurped jurisdiction, or refused to exercise the jurisdiction conferred on them. Such cases the proviso was intended to reach, superintend, and control. Nor can it be denied that the jurisdiction here granted was used as auxiliary to appellate power, as where, for example, nonappealable interlocutory judgments or decrees wrought injury to the legal rights of parties which would otherwise be remediless; and in cases where a statute created a new jurisdiction, and the court or officer exercising it proceeded in a summary mode, or in a course different from the common *650law, no remedy for revision being given by the statute creating the jurisdiction, the Supreme Court, under the authority of the proviso, followed the principle of common law, and by its writ of certiorari superintended and revised the operation of the new jurisdiction.— Ex parte Buckley, 58 Ala. 42. But all these were cases in which the court, subjected to supervision, which sometimes took the form of revision, by means of original writs, was exercising an original jurisdiction. They proceeded upon the theory in order to prevent failures of justice, there must in every case be afforded resort to a superior appellate and superintending jurisdiction which at that time was to be found nowhere else than in the Supreme Court. They furnish no analogy for the revision of a jurisdiction, itself made revisory only and final by the law of its creation for the simple reason that, under the Constitution and laws of that time, there was no such jurisdiction. The jurisdiction then exercised, in all phases of its application, the Supreme Court still has, and will continue to exercise, for the revision and supervision of the judgments and decrees of courts of inferior dignity and power, by writs of appeal or original and remedial writs, “except where,” to quote the language now for the first time found in the Constitution, “jurisdiction over appeals is vested in some inferior court, and made final therein.” The Constitution defines the exception as clearly as it does the grant. To hold in view of this exception that this court may revise the judgments of this new jurisdiction for error by any character of writ would, by judicial construction, nullify the statute which provides that the judgments of that court rendered on appeal shall be final. It would be to hold that by the proviso the framers of the Constitution intended to set at naught the new provision which they had been at pains *651to formulate. No doubt, however, as already intimated, this court, by virtue of its supremacy in the judicial system of the state, may and will, if occasion should arise, supervise, superintend, and control the Court of Appeals so as to keep it within the bounds of its jurisdiction, and require it to exercise the jurisdiction vested in it by the Constitution and the statute of its creation.
To the suggestion that the conclusion we have reached Avill impair the supremacy of this court, it may be enough to say that this court has only such supremacy as has been conferred on it by the Constitution, and can claim no more. But Ave apprehend that the real supremacy of this court has not been impaired. Not only has its general superintendence and control over all courts been preserved, but, as has been Avell said, the supremacy of the Supreme Court “is to be found, not in the extent of its jurisdiction or in the amount of its business, but in the paramount force and authority of its adjudications — a force acting’ directly in controlling, Avithout being controlled by, other tribunals, an authority acting indirectly from the respect and deference due to the highest tribunal knoAvn to the Constitution and laws.” — Sharpe v. Robertson, 46 Va. 518-606. The statute, as Ave have seen, provides that the decisions of the Supreme Court shall govern the holdings and the decisions of the Court of Appeals. That declaration of the statute is, hoAvever, altogether superfluous, for the Constitution, AA’hen it vested the supreme judicial poaver of the state in the Supreme Court, gave supreme authority to its judgments in the cases decided, and in all other cases, in whatever court pending, all the force and effect a judicial precedent can have. But the constitutional authority of the Supreme Court does not, nor can the declaration of the statute, unless in cases publici juris, operate as a limitation upon the judicial pow*652er of the Court of Appeals to decide for itself the law of any case within its jurisdiction, for the positive authority of every judicial decision is coextensive only with the facts upon which it is founded. It is inherent in the nature of judicial decisions that this is so. The Legislature has no authority to direct the judiciary how laws shall he interpreted. — Lindsay v. Savings & Loan Ass’n, 120 Ala. 156, 24 South. 171, 42 L. R. A. 783.
Specifically, the application is for a writ of certiorari. There can be no expectation of any save the common-law writ, for the statute makes no provision for such or any other writ. It provides only that “the decisions and proceedings of such Court of Appeals shall be subject to the general superintendence and control of the Supreme Court as provided by section 140 of the Constitution of the state.” The argument suggests that the writ of certiorari has been named as most appropriate for the occasion because that writ is not a writ of right, but will be granted or denied in the sound discretion of the court, according to the circumstances of each case and as justice may require, thus intending, it seems, to relieve the court of establishiug a precedent which would be available for the review of every case decided in the Court of Appeals of which the unsuccessful party is prepared to affirm error. Reference is also made to fhe practice of the Supreme Court of the United States in reviewing the Circuit Courts of Appeals. As to the use of the writ of certiorari in those courts, it is to be observed that the statute creating the Circuit Courts of Appeals provides for a review by certiorari in a limited class of cases. The provision is: “And excepting also that in any such case as is hereinbefore made final in the Circuit Court of Appeals it shall be competent for the Supreme Court to require, by certiorari or otherwise, any such case to be certified to the Supreme Court *653for its review and determination with the same power and authority in the case as if it had been carried by appeal or ivrit of error to the Supreme Court.” — U. S. Comp. Stat. 1901, p. 550. And so the Legislature might have provided in the case of the Court of Appeals. But as yet it has not done so. It has provided that the judgments of the Court of Appeals' shall be final, without more, and it had express and ample constitutional authority for so providing. And the Legislature may hereafter provide for a review in this court of cases properly taken in the first instance by appeal to that court, whenever and to whatever extent it may appear to be necessary in order to preserve the uniformity of the laiv, which is one of the reasons for an undivided supreme appellate jurisdiction. But, when it shall be determined that such time has arrived, it will be necessary to consider that as a court of administration this court has no peculiar advantages, and that the justice of individual cases may as well be dispensed in other tribunals. The chief value of a Supreme Court lies in its power to shape the jurisprudence of the state, in the fact that it is a tribunal in which the general principles of law may be settled, upon thorough discussion, mature consideration, and deliberate conference (46 Va., supra) ; that the burden of a huge docket of causes brought to this court by an excess of jurisdiction and by the contentions incident to the rapid development of the political and business interests of a great commonwealth induced perhaps a degree of haste, certainly an undue pressure of responsibility, in the consideration and formulation of opinions, which furnished the occasion and the reason for a change in the Constitution and the enactment of the law creating an inferior appellate jurisdiction whose decisions might be final, and that, to the extent the decisions of the Court of Appeals are depriv*654ed of finality, tlie value in one sense of both courts will be impaired. On the other hand, it may be a necessity growing out of the constitutional supremacy of the Supreme Court that the jurisdiction of the Court of Appeals be so arranged and adjusted that a substantial residuum of every class of cases remain undisturbed in the Supreme Court, or a review be provided for, so that it may declare the principles of law to be observed in all classes of cases. As the statute has been framed, it has not encroachment upon the supremacy of the Supreme Court. Nor, on the other hand has it allowed any discretion. If, under this statute, this court may review one case, it must review all. There is no authority for this court to discriminate among cases. The form of writ contemplated in the application would be of no moment if the right of review existed, for a court of supreme judicial power has the right to mold its own writs to meet the lawful exigencies of every case. The question here is a question of power, not form or discretion. The power to review must be worked out, if at all, through the proviso of section 140 of the Constitution without, any aid from the statute. I believe the court has assimilated a power which the Constitution authorized 1he Legislature to withhold and which it has withheld. This it has done with benevolent intentions, of course, but without authority nevertheless, as it appears to me. For this reason I re»spectfully dissent.
Dowdell, C. J., concurs in this dissent.